ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_07_EN.txt. 116

SEPARATE OPINION OF JUDGE DILLARD

While I am in agreement with the Opinion and the approach taken by
the Court, my reasons do not altogether coincide with those set out in the
Opinion. Furthermore it seems to me desirable to make a few comments
touching the operative clauses of the Opinion and especially the significance
which, in my view, attaches to the response to Question II. This furnishes my
excuse for appending a separate opinion.

*

* *

At the very threshold of our enquiry doubts assailed me as to both the
existence and relevance of any legal question. Unless the Court were seised of
a legal question it would not be competent to respond to the request in light of
Article 96 (1) of the Charter of the United Nations. On the other hand, even if
a legal question were present, its lack of apparent relevance to any
contemporary problem might well induce the Court to invoke, however,
reluctantly, its discretionary power of refusal conferred upon it by Article 65
(1) of its Statute.

These doubts were prompted by two significant facts. First it was
immediately apparent that the two questions were exclusively confined to an
historical period and second they raised no issue whatever as to the legitimacy
of Spain’s original occupation of the territory or its present authority over it.
It appeared, therefore, that the two questions invited an enquiry which, while
no doubt historically fascinating, was far removed from any contemporary
problem whatever !.

Furthermore, it was urged upon the Court that it should confine itself to a
strict and literal reading of the questions for fear otherwise that it might
trespass on the prerogatives of the General Assembly. This view was fortified
by the argument that during the debates in the Fourth Committee, Spain and
a number of other delegates among the 43 who had abstained in the voting,
objected to the manner in which the questions had been framed. Nevertheless,
despite these objections, they emerged and were voted on in the historically
confined manner referred to above.

Spain strenuously urged upon the Court the view that the questions were
merely “academic” or “historical”. Its argument was based on the premise
that the General Assembly had already decided on both the principles and

' Readers of Judge Petrén’s separate opinion will observe that he entertained similar
doubts.

108
117 WESTERN SAHARA (SEP. OP. DILLARD)

methods to be applied to the decolonization process and furthermore the
decision carried the concurrence of both the Kingdom of Morocco and the
Islamic Republic of Mauritania. The reply to the two questions would thus be
devoid of object or purpose. The Opinion has dealt with this argument in
great detail in paragraphs 48-74 and no repetition is called for in this separate
opinion.

The doubts which assailed me were not grounded on the same premise as
that advanced by Spain and analysed in the Opinion. They centred on the
proper scope of the Court’s powers of interpretation in light of the contention
that the questions were clear, precise, legal and relevant. This string of
assertions left open the natural enquiry “relevant to what”, an enquiry which
also bore upon the legal character of the questions as well.

The notion that a legal question is simply one that invites an answer “based
on law” appears to be question-begging and it derives no added authority by
virtue of being frequently repeated. Nor is it apparent that an exclusively
historical question could be automatically converted into a legal one merely
because of the use of a legal term such as terra nullius or because the question
itself baptized the term “ties” with a legal label by referring to them as “legal
ties” a device which also appeared to be question-begging. More important, it
seemed difficult to discern any contemporary legal relevance to any answer
the Court might give if it were confined to the status of a territory some 90
years ago the title to which was not in dispute then or now.

Finally it did not appear to me sufficient to say that the questions would be
rendered legally relevant on the mere assumption that the answers would tend
to enlighten the General Assembly in the exercise of its political functions.
Absent from this assumption was the notion of contemporary legal
relevance !. |

It is immediately apparent that these doubts were based on the assumption
that the Court was strictly confined to a literal reading of the two questions.
Wisely, however, the Court, as revealed in paragraph 52, did not so confine
itself but instead located the two questions in the total context of the
contemporary decolonization process. An analysis of the genesis and terms of
resolution 3292 (X XIX) which the Court has undertaken in paragraphs 66-69

' Although made in connection with a contentious case, a dictum in the Northern
Cameroons case bears on the observation above. In the course of its reasoning the
Court stated “. . . it is not the function of a court merely to provide a basis for political
action if no question of actual legal rights is involved” (I.C.J. Reports 1963, p. 37).

109
118 WESTERN SAHARA (SEP. OP. DILLARD)

clearly justifies this approach. Furthermore it is fully justified by the
jurisprudence of the Court. As stated in the Certain Expenses of the United
Nations case it cannot be assumed that the General Assembly seeks:

“,..to fetter or hamper the Court in the discharge of its judicial
functions; the Court must have full liberty to consider all relevant data
available to it in forming an opinion on a question posed to it for an
advisory opinion” (1.C.J. Reports 1962, p. 157).

While stated in general terms and in a different context this well-known
dictum appears relevant. Perhaps even more relevant is the equally
well-known pronouncement of Judge Lauterpacht in the case concerning
Voting Procedure in Questions relating to Reports and Petitions concerning
the Territory of South West Africa. He was concerned with a question
incidental to the one asked and its relation to the role of the Court. His
statement deserves the respect it has generated.

“I cannot disregard that aspect of the matter on the alleged ground
that the Court cannot answer this—or any other legal question
—incidental to the Opinion, seeing that the General Assembly
has not specifically asked for an answer to these questions. The General
Assembly has asked only one substantive question; that issue, and that
issue only, is answered in the operative part of the unanimous Opinion of
the Court. Clearly, in order to reply to that question, the Court is bound
in the course of its reasoning to consider and to answer a variety of legal
questions. This is of the very essence of its judicial function which makes
it possible for it to render Judgments and Opinions which carry
conviction and clarify the law.” (LC.J. Reports 1955, pp. 92-93.)

Statements of similar import could be culled from many other cases. It
results from the above that there is nothing in the jurisprudence of the Court
which can support the proposition that it would be presumptuous on its part
to so interpret the questions as to give them a contemporary legal significance
by invoking the larger context in which they are framed. By so locating the
questions in the contemporary setting of the decolonization process the Court
has thus, in my opinion, countered the view that the question invited an
answer of a purely “academic” or “historical” character.

In addition to providing a contemporary setting for the questions it has
also emphasized the importance of resolution 1514 (XV) in so far as it applies
to the Western Sahara as well as other resolutions dealing with the
decolonization of that territory. This in turn has a distinct bearing on an
important aspect of one of the operative clauses and especially the response
to Question IT.

110
119 WESTERN SAHARA (SEP. OP. DILLARD)

Turning specifically to Question II in the operative clauses it will be
observed that the specific reference to paragraph 162 incorporates that
paragraph into the operative part of the Opinion. Otherwise the reply would
not be responsive to the question since obviously the question did not ask the
Court merely to confirm the existence of legal ties but to determine their
nature. Furthermore paragraph 162 is not, properly speaking, part of the
reasoning of the Court but a statement of conclusions drawn from its
reasoning. An understanding of the thrust and significance of the answer to
Question II thus focuses on that paragraph.

It will be observed that paragraph 162 breaks down into three parts. The
first, dealing with legal ties, proclaims the existence of “legal ties of
allegiance” between the Sultan of Morocco and “some of the tribes found in
Western Sahara” and also the existence of “rights” including some that relate
to the land which constituted legal ties between the Mauritanian entity and
Western Sahara.

In the second part, dealing with territorial sovereignty, the Court
concludes, however, that the materials and information presented to it “do
not establish any tie of territorial sovereignty between the territory of Western
Sahara and the Kingdom of Morocco and the Mauritanian entity”.

Finally in the third part, dealing with self-determination, the Court asserts
that no ties were of such a nature as to affect the application of resolution
1514 (XV) in the decolonization of Western Sahara and in particular no ties
which might affect the “principle of self-determination through the free and
genuine expression of the will of the peoples of the territory”.

Whether the first conclusion is sufficiently supported by the evidence is, in
my view, questionable. The matter is largely one of interpreting many
complex sets of disputed historical facts and intangible relations in order to
determine their significance in light of the “principles and procedures to be
applied in the decolonization of Western Sahara”. The debates in the Fourth
Committee provided no specific clue as to the meaning to be attached to the
term “legal ties” and the Opinion in paragraph 85 merely locates the meaning
in the context of the decolonization process, “...in conformity with
resolution 1514 (XV) of 14 December 1960”.

However, no matter what may be said about it, the first conclusion seems to
me to be of minor importance when consideration is given to the relationship
between all three conclusions and the overriding significance of the second
and third.

The second conclusion, which carries my complete concurrence, that no tie
of territorial sovereignty existed between the Western Sahara and the
Kingdom of Morocco and the Mauritanian entity is, of course, critically
significant and especially so in light of the debates in the Fourth Committee
and the legal controversy which prompted the request for the present
Advisory Opinion. The matter has been thoroughly analysed in the Opinion
and repetition would be superfluous. It may be helpful, however, to

111
120 WESTERN SAHARA (SEP. OP. DILLARD)

emphasize at least three implications which, in my view, flow from this
conclusion.

First, it negates the notion advanced by the two interested States that the
territory was, legally speaking, an integral part of a “parent” State (the
Kingdom of Morocco) or that it was “included” within the confines of what
has now emerged as the Islamic Republic of Mauritania. It follows that the
image of a kind of colonial amputation beginning in 1884 of a pre-existing
territorial unity is distorted.

Second, it implies that any claim to what has been called automatic
retrocession is not applicable to the Western Sahara and therefore it was
unnecessary for the Court to pronounce upon the principle of territorial
integrity embedded in paragraph 6 of resolution 1514 (XV) !.

Third, while it may not have resolved every legal aspect of the problems
debated in the Fourth Committee it has certainly done so with respect to the
principal controversy which stimulated the adoption of resolution 3292
(XXIX).

The implications above appear to me to be warranted even if it is conceded
with respect to Morocco that the legal ties noted in the restrained conclusion
in paragraph 129 of the Opinion can be said to have been established. The
implications also hold for the Islamic Republic of Mauritania even if full
weight is given to the nature of the legal ties summarized in paragraph 152 of
the Opinion.

The relative lack of importance of these ties is, in my view, further fortified
when consideration is paid to the third point stressed in paragraph 162
dealing with the potential application of resolution 1514 (XV) and the
principle of self-determination.

It will be recalled that paragraph 162 reaffirms the continuing applicability
of resolution 1514 (XV). It asserts that no legal ties affect this conclusion and
it places renewed emphasis on the principle of self-determination “through
the free and genuine expression of the will of the peoples of the territory”.

This part of the operative clause invites comment of three kinds. At the

' This controversial matter is alluded to in the Opinion in connection with the
arguments of the two interested States. It is also alluded to in paragraphs 57, 58 and 59.
The Court might have felt called upon to consider the matter more fully had it decided
that the Moroccan claim to immemorial possession had been established.

My personal view is that both the genesis and language of paragraph 6 of resolution
1514 (XV), especially when read in light of principles VII and IX of resolution 1541
(XV), make it unlikely that paragraph 6 could justifiably be applied to the
decolonization of the Western Sahara as a principle of territorial integrity overriding
the right of the people to self-determination which has been so firmly announced in all
the resolutions dealing with that particular area.

112
121 WESTERN SAHARA (SEP. OP. DILLARD)

broadest level there is the problem of determining whether the right of
self-determination in the context of non-self-governing territories can qualify
as anorm of contemporary international law; second there is the more limited
level concerned with the impact of the right in possibly rendering without
object the historically oriented questions posed in resolution 3292 (XXIX)
and finally there is the delicate problem of determining the extent if any by
which the “right” limits the possible policies open to the General Assembly in
the decolonization process of the Western Sahara. I shall deal with each
briefly.

As is well known the first problem has elicited conflicting views which, in
terms of opposing poles, may be described as follows. At one extreme is the
contention that even if a particular resolution of the General Assembly is not
binding, the cumulative impact of many resolutions when similar in content,
voted for by overwhelming majorities and frequently repeated over a period
of time may give rise to a general opinio juris and thus constitute a norm of
customary international law. According to this view, this is the precise
situation manifested by the long list of resolutions which, following in
the wake of resolution 1514 (XV), have proclaimed the principle of
self-determination to be an operative right in the decolonization of
non-self-governing territories.

At the opposite pole are those who, resisting generally the law-creating
powers of the General Assembly, deny that the principle has developed into a
“right” with corresponding obligations or that the practice of decolonization
has been more than an example of a usage dictated by political expediency or
convenience and one which, in addition, has been neither constant nor
uniform.

I need not dwell on the theoretical aspects of this broad problem which, as
everyone knows, commands an immense literature !. Suffice it to call
attention to the fact that the present Opinion is forthright in proclaiming the
existence of the “right” in so far as the present proceedings are concerned.

This is made explicit in paragraph 56 and is fortified by calling into play
two dicta in the Namibia case (1.C.J. Reports 1971, p. 31) to which are added
an analysis of the numerous resolutions of the General Assembly dealing in
general with its decolonization policy and in particular with those resolutions
centring on the Western Sahara (Opinion, paras. 60-65).

The pronouncements of the Court thus indicate, in my view, that a norm of
international law has emerged applicable to the decolonization of those
non-self-governing territories which are under the aegis of the United
Nations.

It should be added that the force of these pronouncements is in no way
diminished by virtue of the theoretically non-binding character of an

' My statement of the contrasting “poles” draws on an article (Emerson, “Self
Determination”, 65 AJIL (1971) 459) in which some of the opposing views of Dr.
Rosalyn Higgins and Professor Leo Gross are crisply summarized.

113
122 WESTERN SAHARA (SEP. OP. DILLARD)

advisory opinion. It is a misconception, no less real for being widely held, that
in this respect an advisory opinion differs markedly from a judgment in a
contentious case. This follows because, as with a declaratory judgment and
also a judgment in a contentious case, it is in its statement of the law along
with its assessment of facts that the Court fulfills its principal function.

In its Opinion, the Court deals extensively with the second problem noted
above. Indeed its discussion of the numerous resolutions including resolution
3292 (XXIX) is primarily directed toward countering the Spanish contention
that the principle of self-determination has the effect of rendering entirely
without object or purpose the historically oriented questions referred to the
Court. On this point I have little to add except to reinforce the conclusion of
the Court by one observation. The Spanish argument, as previously noted, is
rested on the premise that the General Assembly had already foreclosed itself
by its former resolutions or that a kind of estoppel was operative against the
claims of the Kingdom of Morocco and the Islamic Republic of Mauritania
by virtue of their approval of them. But this contention attempts to prove too
much since clearly the General Assembly has not forfeited its paramount
supervisory power over any future decolonization process including. the
Western Sahara. On the other hand the right of self-determination may bear
upon the character and scope of that power.

This brings me to the third problem referred to earlier. To what extent, if
any, does the right of self-determination limit the possible policy choices open
to the General Assembly? The Court has treated this delicate question with
great circumspection in paragraphs 71 and 72 of the Opinion. In the former it
states that the right of self-determination “leaves the General Assembly a
measure of discretion with respect to the forms and procedures by which that
right is to be realized” (emphasis added). In the latter it calls attention to
“various possibilities” which exist for the future action of the General
Assembly as “for instance with regard to consultations between the interested
States, and the procedures and guarantees required for ensuring a free and
genuine expression of the will of the people”.

It seemed hardly necessary to make more explicit the cardinal restraint
which the legal right of self-determination imposes. That restraint may be
captured in a single sentence. It is for the people to determine the destiny of
the territory and not the territory the destiny of the people. Viewed in this
perspective it becomes almost self-evident that the existence of ancient “legal
ties” of the kind described in the Opinion, while they may influence some of
the projected procedures for decolonization, can have only a tangential effect
in the ultimate choices available to the people. This in turn fortifies the view,
expressed earlier, that the first conclusion in paragraph 162 of the Opinion is
of limited significance.

At one point Spain asserted, principally in its written statement, that in the
free exercise of the population’s right to self-determination allowance must
be made for the independence of the territory as a legal possibility. She drew
this conclusion from an analysis of resolution 1541 (XV) and the broader

114
123 WESTERN SAHARA (SEP. OP. DILLARD)

options designated in resolution 2625 (XXV). She also intimated that the
General Assembly had committed itself to holding a referendum. I can find
nothing in these resolutions, however, or in the legal aspects of the “right”
itself which compels such conclusions. On the contrary it may be suggested
that self-determination is satisfied by a free choice not by a particular
consequence of that choice or a particular method of exercising it.

The many votes cast on specific questions in the operative clauses, coupled
with the elaborate reasoning of the Court, tended, in my view, to put into too
dispersed a focus what were the two centrally significant aspects of the
Court’s Opinion. This has been my excuse for emphasizing Question II.

I now turn briefly to Question I. Not without some misgivings I voted with
the majority in favour of responding to this question. Having done so I
concurred without any misgivings in the conclusion that the territory, at the
time of colonization, was not terra nullius.

My misgivings were prompted by the seeming irrelevance of the question
even when viewed in the context of the contemporary decolonization process.

The concept of terra nullius has meaning with reference and only with
reference to the well-established principle of international law that title to
territory may be acquired through “effective occupation”. A condition to the
legitimacy of this method of acquiring original title is that the territory be
sans maitre, i.e., terra nullius. Furthermore the problem becomes legally
important only when the legitimacy of the occupation either as originally
manifested or as geographically extended is challenged by a third State as was
true in many cases of which the Legal Status of Eastern Greenland (P.C.I.J.,
Series A/B, No. 53), the Island of Palmas (UNRIAA, Vol. II, p. 829), and the
Clipperton Island (ibid., p. 1105) cases furnish familiar examples.

In the present request no issue whatever was posed concerning the
legitimacy of Spain’s original exercise of authority over the territory.
Furthermore, no State appearing before the Court, including Spain, asserted
that the territory was terra nullius. How then could it be deemed relevant?

The answer, in my view, is quite subtle. As the questions were presented in
resolution 3292 (XXIX) the Court could not, a priori, dismiss Question I
because had the Court come to the conclusion that the territory was sans
maitre it would have automatically eliminated the principal contentions of
both the Kingdom of Morocco and the Islamic Republic of Mauritania that
the territory at the time of colonization belonged to the former or was included
as an integral part of the domain of the latter. The question therefore

115
124 WESTERN SAHARA (SEP. OP. DILLARD)

appeared to have a certain remote legal relevance. This seemed to justify
responding to the question. It helped to clear the decks for Question IE.

At the same time it was arguable that the two questions were so linked that
to avoid circular reasoning the second had to be considered before the first
could be analysed. On the other hand it was possible to respond to the second
question without reference to the first.

This seeming difficulty was compounded by another. The manner in which
the two questions were framed and linked together appeared to confront the
Court with what, in logical discourse, is known as a loaded question. Thus a
literal reading of the two questions appeared to compel the conclusion that if
the answer to the first question was that Western Sahara was not terra nullius
then by necessary implication there must have been legal ties between the
territory and that of the two interested States. But this was the subject of the
second question and remained to be determined. These difficulties were not,
however, insurmountable and were easily overcome. The conclusion that the
territory was not sans maitre did not imply that it was under the sovereignty
of either of the interested States because of the presence in the area of
independent tribes with a degree of political and social organization.

The conclusion that the Western Sahara was not sans maitre has been
analysed in the Opinion and I am disposed merely to add a few words.
Despite a measure of doctrinal discord on the subject of sparsely inhabited
lands a controlling factor in the present case centred on the nature of the
Spanish occupation. Not merely was it effected through numerous treaties
with independent tribes, the treaties themselves were of a special character.
This is important because the treaties, of which the Bonelli Treaty of 1884 was
a prototype, did not provide for more than a relationship of protection. As
was cryptically put in the proceedings: you do not protect a terra nullius. On
this point there is little disagreement.

Having disposed of my views on both Questions I and IT it remains for me
only to offer certain comments on the general posture of the case.

In paragraphs 87 and 88 of the Opinion the Court makes clear that it was
not insensitive to the particular characteristics and circumstances which
dominated life in the vast Saharan area. Furthermore it took these
characteristics and circumstances into consideration in its analysis of the
questions addressed to it.

In this separate opinion I have felt it incumbent upon me to emphasize the
contemporary legal significance of what, in my view, the Court has decided.

116
125 WESTERN SAHARA (SEP. OP. DILLARD)

In doing so I have downgraded the importance of legal ties. At the same time
I wish to record that I was not unaware of the need to consider the facts in
light of the circumstances of time and place.

In doing so I shall venture, even at the risk of appearing pedagogical, to
indicate two distinct approaches which could be taken in analysing the
fascinating problem of determining the nature of legal ties in a time long past
and in an area with its own peculiar attributes. One approach is highly
analytical; the other is more broadly oriented and in effect challenges the
premise on which the first is rested. I turn first to the analytical approach.

Under this approach it would seem obvious that the meaning of “legal ties”
can only be understood by ascribing to the term “ties” a special characteristic
which differentiates it from other kinds of ties, namely the characteristic of
being “legal”. Admittedly this raises a difficult point since it appears to invite
a preliminary analysis of what is meant by “law” which, like the concept of
“sovereignty”, jurists, philosophers and political theorists have debated for
some two thousand years.

Nevertheless if intellectual confusion is to be avoided the effort must be
made to provide a specific criterion by which to differentiate one kind of tie
from another. Applied to the Western Sahara a tie, say between the Sultan
and Ma ul-‘Aineen or the Emir of the Adrar and the chiefs of nomadic tribes
can be characterized as a legal one only if it expresses a relationship in which
there is a sense of obligation of a special kind. Put more concretely the
evidence must support the view that the inhabitants of the territory had a
sense that the wishes of the Sultan or the Emir (however expressed and by
whatever investiture of authority) not only “should” be obeyed out of a
feeling of religious affiliation or courtesy, but “must” be obeyed out of a sense
of deferential obligation. This sense of obligation need not be inspired by the
fear of sanctions, nevertheless it must exist in the sense of being pervasively
felt as part of the way of life of the people. The point is that it is this quality
which, at least intellectually, differentiates a tie based on religious, cultural,
ethnic, linguistic or other factors from one that is legal.

The broader approach which, in view of the posture of the case, is
applicable more particularly to the Islamic Republic of Mauritania asserts
that a concept of law and hence of “legal” ties is misconceived if patterned on
the kind of sense of obligation which now prevails in post-Reformation
western oriented societies. In these societies, ever since the Reformation, the
sense of obligation to the sovereign has been sharply focused on his secular
authority which is not only paramount but permits a dissociation between
obligations owed to the State and those owed to religious authority.

Concepts of this kind are not applicable to a society, such as prevailed in

the Sahara, in which a distinction between modes of authority are not sharply
delineated and are not part of the consciousness of people. It is artificial,

117
126 WESTERN SAHARA (SEP. OP. DILLARD)

therefore, to say that a tie is not “legal” merely because it fails to qualify as one
in which a sense of obligation is owed vertically to the secular power of
someone with authority. The manifestation of power is neither secular nor
religious since the distinction, itself, has little meaning.

From all this it follows that the relation between those in power in the
Mauritanian entity on the one hand and the wandering tribes, on the other
hand, is of secondary importance. The important thing is that the tribes
criss-crossing in the Western Sahara felt themselves to be a part of a larger
whole, while also claiming rights in the territory focused on the intermittent
possession of water-holes, burial grounds and grazing pastures. All this
should suffice to characterize ties as being legal once we rid ourselves of the
preconceptions which identify “legal” with deference to mere secular
authority. Such an identification, applied to the Western Sahara, would be
responsive neither to reality nor to any notion of law then prevalent in time
and space.

While, in my view, the evidence failed to support any claim to territorial
sovereignty and while I thought the evidence of sufficient allegiance to the
Sultan of Morocco was questionable, yet considerations of the kind noted
above made me reluctant to vote against the existence of any legal ties
whatever. At the same time it seems to be abundantly clear that attributing the
quality of being “legal” to the ties which existed in 1884 has only limited
significance in the contemporary setting of the decolonization process. The
legal component only appears as a kind of gloss on the bigger reality. The
bigger reality lies in the possible sense of unity and belonging which the
people themselves feel with respect to their own or neighbouring territories.
This can only be adequately determined by consulting them one way or
another. There is nothing to preclude them from-expressing that feeling in
accordance with whatever procedures the General Assembly may see fit to
adopt including the choices indicated in resolutions 1541 (XV) and 2625

(XXV).

(Signed) Hardy C. DILLARD.

118
